Citation Nr: 0211035	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-17 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for paraspinal muscle 
strain rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.  The veteran, who had active service in June 1992, 
appealed that decision to the Board.


REMAND

In a March 1996 rating decision, the RO granted service 
connection and assigned a 10 percent rating under Diagnostic 
Codes 5292-5290 (Limitation of Motion Lumbar and Cervical 
Spine) for recurrent paraspinal muscle strain, relying on 
evidence of cervical, dorsal and lumbosacral spine strain.  
In a January 1997 rating decision the RO evaluated the 
veteran's disability under Diagnostic Code 5295 (Lumbosacral 
Strain) as 20 percent disabling, based on evidence on 
complaints of low back pain, osteophytes on Magnetic 
Resonance Imaging of the lumbar spine, and limitation of 
motion.  This rating was increased to 40 percent in August 
1997.  In a February 2002 Supplemental Statement of the Case, 
the RO continued the 40 percent rating, but evaluated the 
disability under Diagnostic Code 5290 (Limitation of motion 
of Cervical Spine).  This brief procedural history reveals 
that the RO granted service connection for the entire spine, 
assigning ratings based upon at which level the dominant 
symptoms appeared at the time of each rating.  The Board is 
of the view that the nature and extent of the veteran's 
disability should be evaluated at each level of the spine, 
separately.  As a result, the matter is returned for 
additional development to this effect.

In addition, the Board observes that the veteran raised the 
issue of total disability based on individual unemployability 
(TDIU).  Specifically, in the VA Form 9, dated in July 2000, 
the veteran reported being laid off due to his service-
connected disability.  The VA Form 646 dated in April 2001 
indicates that the veteran was forced to leave his regular 
employment due to the physical limitations that have been 
created by his service-connected paraspinal muscle strain.  
While Deferred Rating Decisions, dated in December 2001, 
indicate the need for development or rating of this new 
claim, and that the VA Form 21-8940 was sent to the veteran, 
the issue is not addressed again in the claims file.  Because 
there is evidence of a medical disability and unemployability 
in the claims file, and the veteran has claimed for an 
increase higher than the highest rating possible under the 
applicable rating code, VA must consider TDIU.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a thorough VA orthopedic examination 
to determine the nature and severity of 
the service-connected spinal disability 
at each level of the spine: cervical, 
dorsal and lumbar.  Range of motion 
studies should be conducted as part of 
this examination.  The results of these 
studies for each level of the spine, 
including the impact of any pain, 
weakness, instability or fatigability, 
should be included in the report of the 
examination.  The examiner should comment 
on the effects of the veteran's spinal 
disorder with regard to employability.

2.  Upon completion of the foregoing 
development, the RO should re-evaluate 
the severity of the veteran's service-
connected spinal disability at each level 
of the spine:  cervical, dorsal, and 
lumbar.  A separate rating should be 
assigned to each such spinal level and 
the ratings combined in accordance with 
38 C.F.R. § 4.25.

3.  Thereafter, the RO should determine 
whether the veteran meets the rating 
criteria for TDIU set forth in 38 C.F.R. 
§ 4.16(a).  Regardless, the RO should 
determine whether the veteran is 
precluded, by his service-connected 
disabilities, from obtaining or 
maintaining substantially gainful 
employment and, if he is so precluded, 
assign TDIU pursuant to section 4.16(a) 
or (b), as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2001).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

